DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on July 2, 2021.  As directed by the amendment: claims 1 and 55 have been amended.  Thus, claims 1-10 and 55-64 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed April 2, 2021.
Response to Arguments
Applicant’s arguments, see pg. 9, filed July 2, 2021, with respect to the rejection(s) of claim(s) 1 and 55 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited art below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 55-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 55, the claims have been amended to recite that the second processor is coupled to the first processor and plurality of buttons by a flexible wire connection.  Applicant asserts that support can be found at least in paragraphs 133 and 136 and in figs. 9 and 10.  Paragraph 133 discloses that “The off-board components can be joined to pump PCB assembly by any suitable connection, including but not limited to rigid flex connection and/or discrete wire connections of suitable construction as known”.  The examiner first notes that this portion of the disclosure does not discuss the wire being flexible nor does the portion discuss the connection between the first and second processors.  Fig. 9 shows the main controller board 202 connected to other components via a flex section 204; however, this figure does not show the connection between the first and second processors.  Fig. 11A shows the connection 
Claims 2-10 and 25-64 are also rejected by virtue of being dependent on claims 1 and 55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 9, 55, 57, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6422057) in view of Ginggen (US 20060271797) in view of Malave (US 20050090808) and in view of Hyman (US 5620312) in view of Boucher (US 20140281603) and in further view of Miyashita (WO 9924093).
Regarding claim 1, Anderson discloses a device for delivering a beneficial agent to a user (10 in fig. 1), comprising: 
a cassette (14 in fig. 1) including a cassette housing (fig. 1 shows the cassette 14 having a plurality of walls which form a housing to enclose the reservoir) with a fluid reservoir defined therein (18 in fig. 1), the cassette housing having a cassette base region (56 in fig. 3); 
a delivery tube fluidly coupled with the fluid reservoir (22 in fig. 1); 
a pump (12 in fig. 1) including a pump housing (housing of pump 12) containing a pump assembly (fig. 6) and having a receiving region to receive the cassette base region (46 in fig. 2), the pump assembly including: 
a fluid drive component disposed proximate the receiving region to engage the delivery tube (48 in fig. 2), 
a display to provide visual feedback to the user (44 in fig. 1), 
a plurality of input buttons disposed on the pump housing (42 in fig. 1);
a processor (80 in fig. 6) which is conductively connected to the plurality of input buttons (8:43-46).

Ginggen teaches a circuitry arrangement for a pump (fig. 2; paragraph 20 discloses the circuitry being arranged in an implantable pump) which comprises a first processor (210 in fig. 2; “second processor” in paragraph 11) and a second processor (205 in fig. 2; “first processor” in paragraph 11).  Ginggen further discloses that this multi-processor arrangement is beneficial since it keeps the first processor, and associated electronics, in a reduced power state (paragraph 11 discloses an “off” state) until being activated by an activation signal (“power enabling signal” in paragraph 11) from the second processor, which is maintained in an active state (paragraph 9).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor of Anderson to be two processors with the first processor kept in a reduced power state until a signal is received from the second processor with the second processor configured to maintain an active state since Ginggen teaches that this arrangement optimizes power consumption (paragraph 7).
Malave teaches a similar multi-processor arrangement having a first processor (20 in fig. 6) and a second processor (22 in fig. 6) being incorporated into an infusion 
Since Anderson teaches that the plurality of input buttons are conductively connected to a processor, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Anderson to have the fluid drive component be connected to the first processor and the plurality of input buttons be conductively coupled to the second processor so that the second processor sends an activation signal when one or more of the plurality of input buttons is deployed for the purpose of conserving battery power (paragraph 51).
Hyman teaches a similar infusion pump (fig. 1) which has a display (16 in fig. 1) which is only activated under certain conditions, such as pressing a key, for power-saving purposes (12:26-34).  Since Anderson modified with the teachings of Ginggen and Malave teaches that the first processor is only activated upon pressing of a key, it would have been obvious to one of ordinary skill in the art to have coupled the display to 
Ginggen teaches that the first and second processors are connected via a data bus (fig. 1) but does not explicitly teach or disclose the data bus being a flexible wire.  However, Boucher is also directed to a multi-processor arrangement (fig. 1) in which two processors are connected via a flexible wire connection (paragraph 49).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Anderson to have the first and second processor connected by a flexible wire connection since Boucher teaches that this is an example connection for connecting two processors to enable data transfer (paragraph 49).
Miyashita teaches a drug delivery device (fig. 1) having user inputs (key panel selection 9 in fig. 1) which are connected to a processor (CPU 201 in fig. 7) via a flexible wire connection (pg. 3 of the translation discloses that each switch key is connected to the control unit 200 via a flexible cable).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the input buttons to be connected to the second processor by a flexible wire since Miyashita teaches that this connection enables power supply and signals to be transmitted to the components (pg. 3 of the translation) and the flexible connection would render the buttons to more easier fit into the designated space.
Regarding claim 55, Anderson discloses a device for delivering a beneficial agent to a user (10 in fig. 1), comprising: 

a delivery tube fluidly coupled with the fluid reservoir (22 in fig. 1); 
a pump (12 in fig. 1) including a pump housing (housing of pump 12) containing a pump assembly (fig. 6) and having a receiving region to receive the cassette base region (46 in fig. 2), the pump assembly including: 
a fluid drive component disposed proximate the receiving region to engage the delivery tube (48 in fig. 2), 
a display to provide visual feedback to the user (44 in fig. 1), 
a plurality of input buttons disposed on the pump housing (42 in fig. 1);
a processor (80 in fig. 6).
However, Anderson does not teach or disclose the processor being a first processor coupled to the fluid drive component and the display and configured to reduce power to the fluid drive component and the display when the pump is in reduced power state, and a second processor coupled to the first processor and the plurality of input buttons by a flexible wire connection, wherein the second processor is configured to maintain an active state when the pump is in the reduced power state until deployment of one or more of the plurality of input buttons to send an activation signal to awaken the first processor from the second processor to the first processor upon receipt of the signal from the input buttons.

Malave teaches a similar multi-processor arrangement having a first processor (20 in fig. 6) and a second processor (22 in fig. 6) being incorporated into an infusion pump (fig. 4).  Malave further discloses the pump includes a plurality of input buttons (102, 104, and 106 in fig. 5; paragraph 39 discloses that the buttons can be integrated on the pump housing).  Malave further discloses that the plurality of input buttons are connected to second processor (paragraph 43, 47, and 51 discloses that activation of the input buttons is used to cause the controller to perform an action, the second processor determines if the controller is trying to communicate with the pump; therefore the second processor determines if an input button has been activated) and the fluid drive component is coupled to the first processor (paragraph 63).  Malave further 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Anderson to have the fluid drive component be connected to the first processor and the plurality of input buttons be coupled to the second processor for the purpose of conserving battery power (paragraph 51).
Hyman teaches a similar infusion pump (fig. 1) which has a display (16 in fig. 1) which is only activated under certain conditions, such as pressing a key, for power-saving purposes (12:26-34).  Since Anderson modified with the teachings of Ginggen and Malave teaches that the first processor is only activated upon pressing of a button, it would have been obvious to one of ordinary skill in the art to have coupled the display to the first processor so that the first processor is configured to reduce power to the display when the pump is in an inactive state since Hyman teaches that it is beneficial to only activate the display under certain conditions to conserve battery power.
Ginggen teaches that the first and second processors are connected via a data bus (fig. 1) but does not explicitly teach or disclose the data bus being a flexible wire.  However, Boucher is also directed to a multi-processor arrangement (fig. 1) in which two processors are connected via a flexible wire connection (paragraph 49).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Anderson to have the first and second processor connected by a flexible wire connection since Boucher teaches that 
Miyashita teaches a drug delivery device (fig. 1) having user inputs (key panel selection 9 in fig. 1) which are connected to a processor (CPU 201 in fig. 7) via a flexible wire connection (pg. 3 of the translation discloses that each switch key is connected to the control unit 200 via a flexible cable).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the input buttons to be connected to the second processor by a flexible wire since Miyashita teaches that this connection enables power supply and signals to be transmitted to the components (pg. 3 of the translation) and the flexible connection would render the buttons to more easier fit into the designated space.
Regarding claims 3 and 57, modified Anderson teaches all of the claimed limitations set forth in claims 1 and 55, as discussed above.  Anderson further discloses the pump assembly further comprises an occlusion sensor (“occlusion detector” in 5:9-12).  However, modified Anderson does not teach or disclose the occlusion sensor being coupled to the first processor, the first processor configured to reduce power to the occlusion sensor when the pump is in the inactive state.  
As discussed above, Hyman teaches a similar device having an occlusion sensor (270, 272 in fig. 7).  Hyman further discloses reducing power to the sensors when the pump is not running and the display is not active (10:53-61).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the occlusion sensor of Anderson to be coupled to the first processor since Hyman teaches that it is beneficial to keep the sensors powered down 
Regarding claims 9 and 63, Anderson discloses a beneficial agent contained in the fluid reservoir (18 is defined as a fluid chamber).
Claims 2 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ginggen in view of Malave in view of Hyman in view of Boucher and in further view of Miyashita, as applied to claims 1 and 55 above, and further in view of Trombly (U.S. Patent Publication No. 20130204202).
Regarding claims 2 and 56, modified Anderson teaches all of the claimed limitations set forth in claims 1 and 56, but does not teach or disclose the pump assembly further comprises an RFID transceiver coupled to the first processor, the first processor configured to reduce power to the RFID transceiver when the pump is in the inactive state.
Trombly teaches an infusion pump (fig. 5) having a RFID transceiver (paragraphs 8 and 59).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump assembly to comprise a RFID transceiver for the purpose of sending data to an external device (paragraph 8).
Since Ginggen teaches that it is optimal to have most electronics coupled to the first processor for the purpose of reducing battery consumption (paragraph 7), it would have been obvious to one of ordinary skill before the effective filing date of the claimed .
Claims 4 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ginggen in view of Malave in view of Hyman in view of Boucher and in further view of Miyashita, as applied to claims 1 and 55 above, and further in view of Lebel (U.S. Patent Publication No. 2002/0016568).
Regarding claims 4 and 58, modified Anderson teaches all of the claimed limitations set forth in claims 1 and 55, as discussed above, and further teaches that the first processor (Malave; 22) comprises various buses to facilitate communication between circuitry components (Malave; paragraph 53 discloses the use of buses to facilitate communication between main processing unit 150 and interlock processing unit 152).  However, modified Anderson is silent regarding a serial bus coupled to the first processor, the first processor configured to reduce power to the serial bus when the pump is in the inactive state.
Lebel teaches a similar dual processor infusion pump (2) which comprises a processor (72) which controls the pump and further comprises a serial bus coupled to the first processor for facilitating inter-processor communication (paragraph 297).  Lebel further discloses controlling power consumption of the serial bus when it is not needed (paragraph 297).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the first processor of modified Anderson to be coupled to a serial bus for facilitating inter-processor .
Claims 5 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ginggen in view of Malave in view of Hyman in view of Boucher and in further view of Miyashita, as applied to claims 1 and 55 above, and further in view of Leslie (U.S. Patent No. 4,529,401).
Regarding claims 5 and 59, modified Anderson discloses all of the claimed limitations set forth in claims 1 and 55, as discussed above, but is silent regarding a power supply voltage monitor coupled to the second processor, the second processor configured to maintain the power supply voltage monitor in an active state when the first processor is powered down.
Leslie teaches an infusion pump (1:6-12) which further comprises a power supply voltage monitor (116) which serves to monitor the power supply voltage at all times, including when the infusion pump is “powered up” or “powered down” (15:2-4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Anderson to include the power supply voltage monitor for the purpose of evaluating if the power source of modified Anderson is operating effectively and if a substitute power source should be used instead.  It would further be obvious to couple the power supply voltage monitor to the second processor since the power supply voltage monitor is configured to evaluate the power supply even when the device is “powered down” and the first processor would not be activated.  This modification would provide the added .
Claims 6 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ginggen in view of Malave in view of Hyman in view of Boucher and in further view of Miyashita, as applied to claims 1 and 55 above, and further in view of Nason (U.S. Patent No. 4,562,751).
	Regarding claims 6 and 60, modified Anderson teaches all of the claimed limitations set forth in claim 1, as discussed above, and further teaches one or more memories (Anderson; 86 in fig. 6).  However, modified Anderson is silent regarding the memory, a primary power supply, and a backup power supply coupled to the second processor, the second processor configured to utilize the backup power supply to save current data to the one or more memories when the second processor detects the primary power supply is removed or disabled.
	Nason teaches an infusion pump (1:8-12) which comprises a memory (2:36-40), a primary power supply (52), a backup power supply (60).  Nason further teaches that the backup power supply is configured to save current data to the memory when the primary power supply is removed or disabled (4:66-5:8) and that when the infusion pump is in a sleep mode, the only function occurring is to maintain the memory (13:1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device to include the primary power supply and the backup power supply to ensure data is always saved on the memory.  Additionally, since the first processor of modified Anderson is only "turned on” after its received an activation signal from the second processor, it would have been .
Claims 7 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ginggen in view of Malave in view of Hyman in view of Boucher and in further view of Miyashita, as applied to claims 1 and 55 above, and further in view of Leslie and in further view of Dinsmoor (U.S. Patent Publication No. 2011/0190852).
Regarding claims 7 and 61, modified Anderson teaches all of the claimed limitations set forth in claims 1 and 55, as discussed above, but is silent regarding a battery coulomb counter coupled to the second processor, the second processor configured to maintain the battery coulomb counter in an active state when the first processor is powered down.
Leslie teaches an infusion pump (1:6-12) which further comprises a power supply voltage monitor (116) which serves to monitor the power supply voltage at all times, including when the infusion pump is “powered up” or “powered down” (15:2-4).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Anderson to include the power supply voltage monitor for the purpose of evaluating if the primary power source is too low on voltage and the backup power source should be used instead.  It would further be obvious to couple the power supply voltage monitor to the 
Dinsmoor teaches implantable medical device which has a primary power source (402) and a battery coulomb counter (404) used to measure the amount of current leaving the battery to monitor the condition of the battery (paragraph 53).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the power supply voltage monitor for a battery coulomb counter.  Accordingly, the prior art references teach that it is known that a power supply voltage monitor and a battery coulomb counter are elements that are functional equivalents for monitoring the condition of the power supply. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted a power supply voltage monitor for a battery coulomb counter. The substitution would have resulted in the ability to monitor the state of the power source to ensure the pump of modified Anderson is continuously powered.

Claims 8 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ginggen in view of Malave in view of Hyman in view of Boucher and in further view of Miyashita, as applied to claims 1 and 55 above, and further in view of Friedli (U.S. Patent Publication No. 2011/0270219).
Regarding claims 8 and 62, modified Anderson teaches all of the claimed limitations set forth in claims 1 and 55, as discussed above, and further teaches a speaker (Anderson; 82 in fig. 6).  However, modified Anderson is silent regarding the 
As discuss above, Malave teaches a multi-processor infusion pump in which the first processor is coupled to an alarm and configured to send a signal to the alarm when a fault is detected (paragraph 59).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the first processor of modified Anderson to be coupled to the speaker of Anderson for the purposing of alerting the user that the pump is malfunctioning (paragraph 59).
Friedli teaches a similar infusion pump with power-saving abilities in which the circuit controlling the input buttons is capable of determining if an event is within a predetermined range and generating a recognizable signal to alert a user of the condition (paragraph 47).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second processor of modified Anderson to be coupled to the speaker for the purpose of alerting the user that the event instigated by the input buttons was not accepted.
Claims 10 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Ginggen in view of Malave in view of Hyman in view of Boucher and in further view of Miyashita, as applied to claims 1, 9, 55, and 63 above, and further in view of Rise (U.S. Patent No. 6,227,203).
Regarding claims 10 and 64, modified Anderson teaches all of the claimed limitations set forth in claims 1, 9, 55, and 63, as discussed above, but is silent regarding the beneficial agent comprising levodopa or carbidopa.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783